Citation Nr: 1235967	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer residuals, to include restoration of a 100 percent rating for prostate cancer residuals, from May 1, 2010.  

2.  Entitlement to restoration of a separate rating for neurogenic bladder associated with prostate cancer residuals.  

3.  Entitlement to restoration of special month compensation (SMC) at the housebound rate from May 1, 2010.  

4.  Entitlement to an initial disability rating in excess of 10 percent for scar, status-post radical prostatectomy as secondary to prostate cancer.  

5.  Entitlement to an initial compensable disability rating for erectile dysfunction secondary to prostate cancer.  

6.  Entitlement to an effective date earlier than August 27, 2007, for the grant of SMC based on loss of use of a creative organ.  
(The other issues on appeal are addressed in a separate document.)


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to September 1972.  His DD Form 214 reflects additional prior active service of 11 months and one day.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The rating reduction and increased rating issues related to the Veteran's prostate cancer, neurogenic bladder, scar, and the issue of restoration of SMC housebound benefits are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran has not had a penile deformity.

2.  The Veteran's claim of entitlement to service connection for prostate cancer and its residuals was received on October 20, 2006-more than one year following his separation from active service.  

3.  The Veteran first reported erectile dysfunction during an August 27, 2007, VA examination, and at no time prior to August 27, 2007, was he shown to have erectile dysfunction due to his prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).

2.  The criteria for an effective date earlier than August 27, 2007, for the grant of SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400, 3.350(a)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an October 2006 letter, prior to the November 2009 and February 2010 rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  

In addition to the paper claims files, the Veteran also has an electronic claims file, known as a Virtual VA file.  The Board has reviewed the electronic file in conjunction with this case and finds that the evidence contained therein is either duplicative of the evidence in the paper claims files or irrelevant to the claims on appeal.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in November 2010.  The Veteran has not asserted, and the evidence of record does not show, that this disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims.  


Legal Criteria

Initial Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Effective Date

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of an award of disability compensation based on an original claim for service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial Rating

The Veteran was awarded service connection for erectile dysfunction in a November 2009 rating decision.  He was assigned a noncompensable rating, effective August 27, 2007 (the date he underwent a radical prostatectomy).  The Veteran did not formally apply for service connection for erectile dysfunction, but service connection was awarded for it ancillary to his service-connected prostate cancer.  

The Veteran was diagnosed as having prostate cancer in July 2006, and he underwent a radical prostatectomy in August 2007.  Prior to his prostatectomy, the Veteran had not reported any erectile dysfunction, nor was he diagnosed as having erectile difficulties.  

The Veteran was afforded a VA examination in August 2009 during which he first reported erectile dysfunction.  He indicated that he has lost the ability to have sexual intercourse beginning in August 2007, when he completed his surgical treatment.  Physical examination revealed normal genital findings, and no deformity was noted.  The examiner diagnosed the Veteran as having erectile dysfunction due to his treatment for prostate cancer.  

The Veteran was afforded another VA examination in November 2010, during which his erectile dysfunction diagnosis was confirmed.  The examiner noted that the erectile dysfunction has been a problem since his prostate surgery.  Physical examination revealed normal male genitalia.  

The Veteran continues to be treated at the VA Medical Center for his prostate cancer residuals, including erectile dysfunction.  He has reported continued inability have an erection, but there have been no findings of any penile deformity.  

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity during the August 2009 and November 2010 examinations, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria. 

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As set forth above, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Therefore, the Board concludes that the manifestation of the disability, erectile dysfunction, is specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Effective Date

By way of background, the Veteran filed his claim of entitlement to service connection for prostate cancer in October 2006.  He was awarded service connection for prostate cancer residuals in a November 2006 rating decision.  

The Veteran was afforded a VA examination in August 2009, following which, his rating for prostate cancer residuals was proposed to be reduced.  During this examination, the Veteran was first noted to have erectile dysfunction and he reported that the onset was following his August 27, 2007, prostatectomy.  

Service connection for erectile dysfunction and SMC based upon loss of use of a creative organ was granted in a November 2009 rating decision, effective August 27, 2007-the date the Veteran underwent a radical prostatectomy.  The erectile dysfunction and loss of use of a creative organ claims were granted as ancillary benefits to the Veteran's service-connected prostate cancer residuals; he never separately filed for service connection for erectile dysfunction.  

Following review of the evidence of record, the Board finds the preponderance of the evidence to be against the Veteran's claim for an effective date earlier than August 27, 2007, for SMC for loss of use of a creative organ.  

As noted above, the Veteran was first shown to have erectile dysfunction following his August 27, 2007, prostatectomy.  Thus, entitlement arose no earlier than that date.  

An informal or inferred claim for SMC for loss of use of a creative organ was not raised by the record prior to August 27, 2007.  The record reflects that the Veteran sought service connection for prostate cancer in October 2006, but did not undergo a prostatectomy until August 2007.  Prior to August 27, 2007, the record reflects no communication requesting a determination of entitlement or evidencing a belief in entitlement to SMC for loss of use of a creative organ.  In fact, he was first noted to have erectile dysfunction during an August 2009 VA examination.  

Moreover, even if a formal or informal claim was received prior to August 27, 2007, pertaining to the Veteran's service-connected erectile dysfunction under 38 C.F.R. § 3.157(b), the evidence does not show that entitlement to SMC for loss of use of a creative organ arose prior to August 27, 2007. 

Accordingly, an effective date earlier than August 27, 2007, for SMC for loss of use of a creative organ is not warranted in this case.  


ORDER

A compensable rating for erectile dysfunction is denied.

An effective date earlier than August 27, 2007, for SMC for loss of use of a creative organ is denied.  



REMAND

The Board finds that additional development is necessary prior to reaching a decision on the issues regarding the rating for prostate cancer residuals, separate rating for neurogenic bladder, SMC at the housebound rate, and increased rating for a prostatectomy scar.  

In regards to the rating restoration for the Veteran's prostate cancer residuals and neurogenic bladder, the Board finds that a current VA examination would be helpful in determining the current severity of these disabilities.  

The Veteran's most recent VA examination was in August 2009, and he has indicated that his symptoms are worse than currently rated, and the reduction was improper.  He submitted correspondence to VA dated in January 2010 indicating that he now uses the restroom at least 20 to 30 times per day.  His wife submitted a statement indicating the Veteran's urinary frequency of being at least six trips per night.  Finally, his representative requested that he be afforded a current VA examination to determine the current severity of these disabilities.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the Veteran's scar, he most recently was afforded a VA examination in August 2009, which showed no disabling symptoms of the scar.  The Veteran sought treatment for problems with his prostatectomy scar in April 2010, and the plastic surgeon indicated that it appeared to be an incisional hernia.  The Veteran has essentially reported that his prostatectomy scar has worsened since his August 2009 examination, and as evidenced by the April 2010 treatment note, his scar has been symptomatic.  Thus, his increased rating claim for the prostatectomy scar should also be remanded for a current VA examination.  

Finally, the Veteran's claim for restoration of SMC at the housebound rate is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA genitourinary examination to ascertain the nature and severity of his service-connected residuals of prostate carcinoma.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the VA examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

With respect to prostate cancer residuals, the appropriate examiner should elicit from the Veteran concerning all complaints pertaining to the claimed residuals, and should provide pertinent objective findings.  The examiner should specifically address whether there has been any local recurrence or metastasis of prostate cancer.  The examiner should also address whether there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials.  If so, the examiner should describe the frequency that such absorbent materials must be changed, i.e., the number of times per day.  

The examiner should specifically indicate whether the Veteran's prostate cancer residuals result in: renal dysfunction, manifested by constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

The examiner is also asked to comment on whether the Veteran's neurogenic bladder causes symptoms unique from those due to his prostate cancer residuals, and if so, list the unique symptoms caused by the service-connected neurogenic bladder, and their severity.  

The rationale for all opinions expressed must also be provided

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected prostatectomy scar.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


